SCHOLFIELD, J.: I do not concur in this.opinion. Sabin has no other interest in the change in the road than any other person whose pleasure or necessity may induce him to pass over the road. He is not denied ingress or egress to or from his land by the change, but simply, as is everybody else, is compelled to pass along the base and perpendicular of a triangle instead of along the hypothenuse. His inconvenience differs from that of every other citizen in degree only, but not at all in principle. I concede that any one sustaining a special injury not common to the public, is entitled to appeal, but I deny that Sabin sustained such injury.